DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response dated 08/10/2022 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14 – 19, 21 – 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De R B (WO 2007/112917A3) which is published in the US as Vierbaum et al. (US 2010/0286009) and which is relied upon for making the present rejections, and further in view of Johnson et al. (US 6,688,434)
In regards to claim 14, Vierbaum teaches lubricant compositions comprising one or more ether carboxylates (b) (analogous to the limitation a) of the claim), d) ethoxylated fatty alcohol (analogous to the emulsifier of limitation b) of the claim), water e) (analogous to the limitation c) of the claim), and other ingredients for use in lubricating conveyor systems including glass, plastic bottles such as PET, cans, etc. (abstract).  The conveyor system includes conveyor belts which are sprayed with the lubricant in an example, thus providing the lubricating of the passage of a container along a conveyor [0160].  
The ether carboxylate b) is present at from 5 – 20%, the fatty alcohol such as fatty alcohol ethoxylate d) is present at from 1 to 20%, and the water is present as balance absent the presence of other additives in the lubricant [0129 – 0134].  Emulsifiers are optionally present and thus can be absent [0139].  The lubricant can be diluted by a factor of 2 to 100 and thus the amounts of each ingredient overlaps the claimed ranges [0137].  Vierbaum teach the step of lubricating the conveyor belt with the claimed composition but does not particularly recite the applied time, the non-applied time, or the ratio of the non-applied to applied time for lubricating the conveyor.
Johnson teaches lubrication of conveyor surfaces with lubricants similar to Vierbaum (abstract).  The method can comprise a step of spraying the surface with a lubricant through a nozzle at a pressure of 20 psig for between about 1 second and about 20 seconds (i.e., applied time) at a frequency of between about 1 minutes and about 10 minutes (i.e., non-applied time) thus providing a ratio of non-applied time to applied time such as 3:1 or 300:1 or higher etc. (column 2 lines 1 – 10).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used similar applied and non-applied times for lubricating conveyors recited by Johnson for the similar process of Vierbaum, as Johnson teaches suitable application rates for lubricating conveyors.
In regards to claims 15 – 17, Vierbaum and Johnson combined teach the method of lubricating the conveyor with the claimed ingredients such as the alkyl ether carboxylic acid in the claimed amounts and thus would be expected to possess similar properties.
In regards to claims 18, 19, Vierbaum and Johnson combined teach the method comprising a step of spraying the composition as previously stated.  While a method of applying the lubricant with brushes is not particularly recited, the use of brush is so commonplace as to be obvious.  For instance, Seemeyer et al. (US 2008/0176778) teaches the interchangeable use of spraying or brushing for lubricating a conveyor surface [0116].  Thus, at least in view of Seemeyer, the use of a sprays or brushes are interchangeable.
In regards to claims 21, 22, Vierbaum and Johnson combined teach the method as previously stated.  Vierbaum teaches the composition can comprise other additives of the claims [0139].
In regards to claim 23, Vierbaum and Johnson combined teach the method and the lubricant with the claimed ingredients which will be expected to provide similar coefficient of friction as claimed.  Vierbaum teaches friction coefficient of the lubricant on glass bottles of 0.1 to 0.16 [0159, Table 3].
In regards to claim 24, Vierbaum and Johnson combined teach the method and the container as previously stated.
In regards to claims 25 – 27, Vierbaum and Johnson combined teach the method and composition as previously stated.  Vierbaum teaches the claimed structure of a formula II wherein R is C6 to C22, n is 0.5 to 20, p is 1 to 4 and M is hydrogen which provides the claimed structures [0058 – 0062].  In the examples, the structures include oleic ether carboxylic acid and caprylic ether carboxylic acid [Table 1].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 – 19, 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of U.S. Patent No. 10,793,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches every limitation of claimed method, lubricant and ingredients in the claimed amounts and ratios but further teaches specific viscosities, types of oils that the present claims do not require thus anticipating the claims.  The presence of conventional additives or the use of spraying or brushing for applying the lubricants are not particularly recited in the patent, however, the use of such ingredients in conveyor composition and the use of spraying or brushing techniques for applying the composition are conventional and will be quickly envisaged or at least would have been obvious to persons of ordinary skill in the art at the time the claims were filed.
Claims 14 – 19, 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,260,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches every limitation of claimed method, lubricant and ingredients in the claimed amounts and ratios but further teaches specific pH of the composition which the instant claims do not require thus anticipating the claims.  The presence of conventional additives or the use of spraying or brushing for applying the lubricants are not particularly recited in the patent, however, the use of such ingredients in conveyor composition and the use of spraying or brushing techniques for applying the composition are conventional and will be quickly envisaged or at least would have been obvious to persons of ordinary skill in the art at the time the claims were filed.
Claims 14 – 19, 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 9,896,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches every limitation of claimed method, lubricant and ingredients in the claimed amounts and ratios but allows the emulsifier to be present at from 0 to 20% which overlaps the claimed range.  The presence of conventional additives or the use of spraying or brushing for applying the lubricants are not particularly recited in the patent, however, the use of such ingredients in conveyor composition and the use of spraying or brushing techniques for applying the composition are conventional and will be quickly envisaged or at least would have been obvious to persons of ordinary skill in the art at the time the claims were filed.
Claims 14 – 19, 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,793,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches every limitation of claimed method, lubricant and ingredients in the claimed amounts and ratios but further teaches the presence of alkali metal hydroxide which the claims do not require thus anticipating the claims.  The presence of conventional additives or the use of spraying or brushing for applying the lubricants are not particularly recited in the patent, however, the use of such ingredients in conveyor composition and the use of spraying or brushing techniques for applying the composition are conventional and will be quickly envisaged or at least would have been obvious to persons of ordinary skill in the art at the time the claims were filed.

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.  
Applicants argues that the composition of Vierbaum contains no discussion of emulsions which are two-phase systems having a continuous phase and a dispersed phase.  Applicants point to the background of Vierbaum’s invention that noted that a mixture of phosphate in water forms a two-phase mixture that is unstable and sensitive to water hardness.  Applicants appear to conclude that since Vierbaum resolves the stability and water-hardness problems, the composition of Vierbaum is a single-phase system.  The argument is not persuasive.
Vierbaum does not teach a single-phase composition.  Vierbaum teach a composition comprising a mixture of phosphate in water, thus providing the same two-phase system of the prior art background of its invention, i.e., an oil-in-water emulsion, with some modification.  Vierbaum overcomes the stability issues of the prior art by further providing a blend that comprises ingredients such as ether carboxylates, fatty acids and fatty alcohols into the mixture.  Thus, the stability and hard-water problems are overcome.  The addition of ether carboxylates, fatty acids and fatty alcohol does not turn a two-phase system into a homogeneous single-phase system.  The fatty acids can be natural fatty acids added as oils into the aqueous composition thus providing two-phases {see para 0092}.
There is no teaching or evidence that the blend of the phosphate (oil) and water forms a single-phased homogenous mixture as applicants allege.  Rather, Vierbaum teaches the composition can comprise a variety of surfactants and emulsifiers which are stability agents and emulsion forming agents {see para 0139}.  The aqueous composition can also comprise additional oils [0086].  The composition is clearly an oil-in-water emulsion with water as the continuous phase and the oils as the dispersed phase.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771